In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-20-00304-CV
                               ________________________

  MARY SUE KLEIN, INDIVIDUALLY AND AS TRUSTEE OF THE MARY SUE GST
 EXEMPT TRUST, AND JANA BETH JOHNSON, INDIVIDUALLY AND AS TRUSTEE
          OF THE JANA BETH GST EXEMPT TRUST, APPELLANTS

                                             V.

                      JENNIFER KAY KLEIN, AS TRUSTEE OF THE
                       JENNIFER GST EXEMPT TRUST, APPELLEE



                           On Appeal from the 353rd District Court
                                   Travis County, Texas
        Trial Court No. D-1-GN-20-001392; Honorable Maya Guerra Gamble, Presiding


                                      December 9, 2020

                              ORDER OF ABATEMENT
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Pending before this court is the parties’ Joint Motion to Abate Appeal Pending

Mediation, requesting that we abate this appeal until March 8, 2021, to allow the parties

to participate in mediation in an effort to resolve the litigation. To expedite the possible

disposition of this appeal and in the interest of conservation of judicial resources, we grant
the motion and abate the appeal. All appellate deadlines, including the pending deadline

to file Appellants’ brief, are suspended. The case will be removed from our active docket

and treated as a suspended case until further order of this court. See TEX. R. APP. P. 2,

43.6; Mesa Water, L.P. v. Tex. Water Dev. Bd., No. 07-11-00153-CV, 2011 Tex. App.

LEXIS 5311, at *2-3 (Tex. App.—Amarillo July 13, 2011, order) (per curiam) (doing same).

Appellants are directed to advise the court of the status of mediation, in writing, by March

8, 2021. Failure to do so may result in the dismissal of this appeal pursuant to Rule of

Appellate Procedure 42.3(c).

       It is so ordered.


                                                        Per Curiam




                                             2